internal_revenue_service number info release date date dear this letter is in response to your date request of commissioner rossotti to grant expeditious handling of your constituent’s application_for a tax exemption your constituent intends to apply for a tax exemption in the near future i am enclosing a copy of revproc_2000_1 2000_1_irb_4 which describes the internal revenue service’s irs administrative procedures and requirements for issuing a letter_ruling section provides information about the expeditious handling of a letter_ruling request and lists what a taxpayer must submit to the irs when requesting expeditious handling the irs encourages your constituent to ensure that its letter_ruling request complies with all the requirements of revproc_2000_1 and in particular those of section a letter_ruling request that complies with revproc_2000_1 provides the irs not only with information necessary to promptly respond to a request for expeditious handling but to comprehensively address the substantive issues in the letter_ruling i hope this information is helpful to you and to your constituent if you have any questions please call me at sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosure
